Citation Nr: 0843712	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.

In November 2008, the veteran testified at a video-conference 
hearing held before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.


FINDING OF FACT

The veteran's diabetes mellitus is treated with oral 
hypoglycemic agent, insulin, restricted diet and requires 
regulation of activities, but has not resulted in episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month during the appeal period.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for type 
II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

As provided by the VA Schedule for Rating Disabilities, the 
veteran's currently assigned 20 percent rating for diabetes 
mellitus contemplates the need for insulin and a restricted 
diet or an oral hypoglycemic agent and a restricted diet.  
38 C.F.R. § 4.119, DC 7913.

Important for this issue, a rating of 40 percent is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities.  

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note 1 following DC 7913.  
When diabetes mellitus has been conclusively diagnosed, a 
request for a glucose tolerance test solely for rating 
purposes should not be requested.  38 C.F.R. § 4.119, Note 2 
following DC 7913.  

It is well established by the record that the veteran takes 
an oral hypoglycemic agent as well as insulin, and is to 
adhere to a restricted diet, to treat his diabetes mellitus.  
The severity of the veteran's diabetes mellitus disability, 
overall, is recognized by the separate awards of compensation 
assigned for the diabetic complications of peripheral 
neuropathy of both lower extremities and coronary artery 
disease.  There are additional noncompensable diabetic 
complications involving peripheral neuropathy of both upper 
extremities, diabetic retinopathy with cataracts, and 
candidal esophagitis.

The dispositive question presented for establishing 
entitlement to a 40 percent rating under DC 7913 is whether 
the veteran's diabetes mellitus itself requires restriction 
of occupational and recreational activities.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that medical evidence is required to show that occupational 
and recreational activities have been restricted for purposes 
of DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).  

In this case, the evidence demonstrates that the veteran has 
a history of diabetes mellitus insufficiently controlled by 
various treatment methods.  The veteran has been described as 
having a "brittleness" to his blood sugar control.  
Historically, the veteran was hospitalized for episodes of 
ketoacidosis in January 1994, July 1996, December 2001, 
January 2002 and November 2005.  There have been some issues 
concerning non-compliance with diet and medications.  
However, the veteran has also been advised to withhold taking 
rapid-acting insulin when his blood sugars become too low.

The record contains conflicting medical assessments as to 
whether the veteran's diabetes mellitus itself requires 
restriction of occupational and recreational activities.

For example, in March 2004, the veteran's treating VA 
clinician K.D., M.D., (who has been the veteran's primary 
provider of treatment for diabetes mellitus on a monthly 
basis for many years) provided the following assessment of 
the veteran's diabetes mellitus:

The patient's diabetes appears to be under at 
least a modicum of control on this newest 
regimen.  Again, he has to continue to watch his 
diet very closely, and although he has been 
encouraged to maintain regular exercise, due to 
his dramatic fluctuations in sugars, he also 
needs to be careful with this as well.

In December 2004, Dr. K.D. described the veteran as having a 
history of dramatic fluctuation of blood sugars, including 
some alarming low sugars and a prior episode of hypoglycemic 
seizure.  The clinician also noted the veteran's history of 
coronary artery disease.  This clinician noted that "[the 
veteran] has been trying to be as active as possible, but 
does have limitations in this regard."

In November 2005, the veteran was hospitalized at a private 
medical facility due to atypical chest pain and an episode of 
diabetic ketoacidosis.  On discharge, he was advised to avoid 
strenuous activity.

In January 2006, a VA examiner provided the following 
impression of the veteran's diabetes mellitus:

... It should be noted that [the veteran] has 
required frequent hospitalizations for 
hypoglycemia and ketoacidosis, has had episodes of 
syncope because of hypoglycemia, is very brittle 
in terms of control, and takes 4 injections a day 
of insulin, and needs to strenuously regulate his 
diet and activity to assist in control of his 
diabetes.

In August 2006, the Dr. K.D., provided an assessment that the 
veteran's diabetes mellitus was not well controlled, and that 
the veteran was "on restricted diet, with impaired 
activity."

In March 2007, Dr. K.D., indicated that the veteran's 
diabetes mellitus was poorly controlled, and that it was 
difficult to adjust his medications as any regimen resulted 
in a similar pattern.  This examiner decided to focus on the 
veteran's diet "for now," and the veteran was instructed to 
familiarize himself with carbohydrate counting prior to 
consideration of prescribing an insulin pump.

However, a January 2008 VA compensation and pension examiner 
provided opinion, based on review of the claims folder, was 
that it was less likely than not that the veteran had to 
regulate activity due to diabetes, and that it was more 
evident that the veteran's activity is regulated as a result 
of a low back (LB) condition.  The examiner did not offer any 
rationale for reaching a different conclusion from the Dr. 
K.D. and the January 2006 VA examiner.

Additionally, an August 2008 VA compensation and pension 
examiner, based upon review of the claims folder, provided 
opinion that it was more likely than not that the veteran's 
diabetes mellitus was not in control due to noncompliance 
with his diabetic treatment, and not due to diabetes not 
being able to be controlled with diet, exercise and then 
adjustment of his insulin therapy.  At this examination, the 
veteran indicated that he no longer performed activities such 
as hunting, yard work, and home repairs.  He asserted that he 
was not able to be active due to the possibility of 
hypoglycemic episodes.  However, when asked about the types 
of activities he would perform if he did not have diabetes, 
the veteran only identified hunting.  He denied any 
significant limitation due to his diabetes.  The veteran ate 
only two meals per day, and took the standard 20 units of 
fast-acting insulin regardless of his carbohydrate intake or 
blood sugar level, which the examiner deemed to be 
noncompliant with his diabetic treatment.  The examiner 
referred to numerous clinical record entries relating to the 
veteran's activity levels, instances where VA clinicians 
attributed his poor diabetes control due to his own actions 
or inactions, and one entry from Dr. K.D., indicating that he 
should restrict his carbohydrates and limit his activity due 
to an unsteady glycemic control. 

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez, U.S. Vet. App. No. 06-3012 (Dec. 1, 2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, U.S. Vet. App. No. 06-3012 (Dec. 1, 2008), 

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

At the outset, the Board must address the issue of the 
veteran's non-compliance with his diabetic treatment regimen 
which has been raised by the RO.  To the extent that 
noncompliance with a treatment regimen could provide a basis 
for a denial in the case, the Board finds that it is a non-
issue as it pertains to the case currently before the Board.  

Undoubtedly, the veteran has demonstrated some recalcitrance 
with heeding the advice of his treating physicians.  The 
record also reflects considerable discussion of the veteran's 
natural tendency to eat two meals per day.  However, the 
record also reflects that the veteran has regularly attended 
his monthly diabetic appointments for many years, mainly with 
Dr. K.D.

In a letter dated September 2003, Dr. K.D. clearly addressed 
this issue.  She stated that the veteran was an extremely 
cooperative patient who was invested in his treatment, and 
opined that the veteran's diabetic complications have not 
been a consequence of non-compliance.  

However, the August 2008 VA examiner opined that it was more 
likely than not that the veteran's diabetes mellitus was not 
in control due to noncompliance with his diabetic treatment.  
This opinion is supported by various comments made by VA 
clinicians over the years.

Quite simply, the evidence of record does not support a 
disallowance of the veteran's claim at this time based on a 
finding that the veteran has failed to comply with his 
diabetic treatment regimen.  Dr. K.D., who has evaluated the 
veteran for diabetes mellitus on a monthly basis for many 
years, is fully aware of the veteran's faults in this regard.  
This physician has provided a clear statement that 
noncompliance is not an issue in this case.  The Board finds 
no intervening evidence invalidating the probative value of 
this opinion.

On the other hand, the August 2008 VA examiner refers to 
clinical record excerpts selectively identified by the RO.  
This opinion fails to explain why Dr. K.D.'s assessment is 
wrong and, in any event, refers to the preponderance of the 
evidence standard which is not compatible to denying a 
benefits claim under VA law.  See 38 U.S.C.A. § 5107(b).

Directing attention to the real issue on appeal, the Board 
finds that the persuasive medical evidence of record 
establishes that the veteran's diabetes mellitus medically 
requires regulation of his activities.

In so finding, the Board places greater probative weight to 
the opinions of Dr. K.D. and the January 2006 VA examiner.  
The factual record demonstrates that the veteran has a 
history of "brittle" blood sugar control and 5 
hospitalizations due to episodes of ketoacidosis since 1994.  
The last hospitalization in November 2005 occurred while the 
veteran was exerting himself on a hunting trip.  Dr. K.D., 
who has seen the veteran on a monthly basis for many years in 
an attempt to manage the veteran's blood sugar levels, is 
intimately aware of this history.  The Board finds that Dr. 
K.D.'s opinion that the veteran has a medical need to 
regulate his activities due to diabetes mellitus is strong, 
persuasive evidence in support of the veteran's claim.

Additionally, the January 2006 VA examiner also indicated 
awareness of the veteran's "brittle" blood sugar control 
and ketoacidosis hospitalizations.  This examiner opined that 
the veteran needs to strenuously regulate his diet and 
activity to assist in control of his diabetes.  The Board 
also finds that this opinion, which is consistent with the 
evidentiary record, is persuasive evidence in support of the 
veteran's claim.

On the other hand, the January 2008 VA examiner essentially 
stated that the veteran's diabetes mellitus did not restrict 
his activities in a physical capability sense.  However, the 
issue for consideration is whether there is a medical need to 
regulate or avoid physical activity as a means to regulate 
blood sugars.  This examiner did not speak to this issue at 
hand.  Furthermore, this examiner did not acknowledge the 
above-cited opinions supportive of the claim.  Consequently, 
the January 2008 VA examiner did not provide a reasoned 
explanation for rejecting those opinions.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.")  The Board finds that the January 2008 VA 
examiner's opinion has little evidentiary value.

The August 2008 VA examiner opined that it was more likely 
than not that the veteran's diabetes mellitus was not in 
control due to noncompliance with his diabetic treatment, and 
not due to diabetes not being able to be controlled with 
diet, exercise and then adjustment of his insulin therapy.  
As indicated above, the preponderance of the evidence 
standard is not compatible to denying a benefits claim under 
VA law.  See 38 U.S.C.A. § 5107(b).  

More importantly, this examiner also failed to acknowledge 
the above-cited opinions supportive of the claim.  Again, the 
Board has no reasoned basis to weigh this opinion against the 
favorable opinions.  See Stefl, 21 Vet. App. at 124.  The 
Board further observes that the veteran has not had another 
hospitalization due to an episode of ketoacidosis since 
November 2005, which appears to correlate with the time 
period he decreased his physical activity.  Overall, the 
Board finds that the August 2008 examiner's opinion does not 
provide a persuasive basis for discounting the opinions by 
Dr. K.D. and the January 2006 VA examiner.

Accordingly, the Board finds that the veteran's diabetes 
mellitus medically requires restriction of occupational and 
recreational activities.  Therefore, the criteria for a 40 
percent rating have been met.

The remaining question is whether a rating in excess of 40 
percent is warranted for any time during the appeal period.  
The veteran filed his increased rating claim in May 2007.  
The Board is aware of the veteran's hospitalizations for 
episodes of ketoacidosis in January 1994, July 1996, December 
2001, January 2002 and November 2005.  All of these 
hospitalizations, however, occurred prior to the appeal 
period in question.  During the appeal period, the veteran 
has not been hospitalized for any episodes of ketoacidosis or 
hypoglycemic reactions.  

The Board has also carefully reviewed the dates of the 
veteran's clinical visitations.  The veteran has, more or 
less, been on a monthly visitation schedule to monitor his 
diabetes mellitus.  Clearly, the veteran's clinical records 
do not show bi-monthly visits to his diabetic care provider 
to monitor his diabetes mellitus.  

Accordingly, the criteria for a rating in excess of 40 
percent under DC 7913 have not been met for any time during 
the appeal period.  To the extent the veteran alleges 
otherwise, the documentation of record overwhelmingly 
outweighs any such recollections.  The benefit of the doubt 
rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001).

The Board is also aware of the veteran's complaints as to the 
effects of his service-connected diabetes mellitus has on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's diabetes mellitus are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran's diabetes mellitus does not meet the 
criteria for the next higher 60 percent rating.  The Board 
finds that the current 40 percent rating under DC 7913, and 
the separate ratings assigned for the diabetic complications, 
address all aspects of the veteran's diabetes mellitus.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization during the appeal period related to the 
service-connected diabetes mellitus, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Again, the Board notes that the 
veteran has not been hospitalized during the appeal period.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in May 2007 advised the veteran 
of the types of evidence and/or information deemed necessary 
to substantiate his increased rating claim, the relative 
duties on the part of himself and VA in developing his claim, 
and for him to submit any evidence in his possession relevant 
to his claim.  In particular, the veteran was advised to 
submit evidence showing that his service-connected diabetes 
mellitus increased in severity, such as a statement from his 
doctor containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The veteran could also submit 
statements from other individuals who were able to describe 
from their personal knowledge and personal observations in 
what manner his disability had become worse.  Furthermore, he 
could submit his own statement completely describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  

Furthermore, this letter advised the veteran that his 
disability rating was determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.

A post-adjudicatory RO letter in June 2008 advised the 
veteran of the DC criteria applicable to this claim.

Based upon the above, the Board finds that VA has fully 
satisfied the VCAA notice content requirements.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Vazquez-Flores, 22 Vet. App. 37, 48 (2008).  
Any timing deficiencies were cured with readjudication of the 
claim in the September 2008 supplemental statement of the 
case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
SMRs, his VA clinical records, and all available private 
medical records for which the veteran has identified and 
authorized VA to obtain on his behalf.

The veteran was afforded VA examination in August 2008 to 
evaluate the nature and severity of diabetes mellitus, and 
this examination report is supplemented by extensive 
consultations in the VA clinical setting.  With consideration 
of the criteria for a higher rating still addressing the 
frequency of hospitalizations and diabetic treatment 
visitations, the VA clinical records have considerably more 
evidentiary value than a single examination report.  As there 
is no lay or medical evidence suggesting an increased 
severity of symptoms of diabetes mellitus since the last VA 
examination to the extent of suggesting the possibility of an 
increased rating under the applicable rating criteria, there 
is no duty to provide further medical examination on this 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 40 percent rating for type II diabetes mellitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


